Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
	Amend the title to read: CARTRIDGE INCLUDING AN IMAGE BEARING MEMBER AND DEVELOPER BEARING MEMBER THAT CAN BE EASILY SEPARATED

Specification
	In paragraph [0002], line 7, change “the toner” to --- toner ---.
In paragraph [0002], line 10, change “recoding” to --- recording ---.

In paragraph [0019], line 4, after “process cartridge” insert --- 1 ---.
In paragraph [0023], lines 1 and 3, change “waster toner” to --- waste toner ---.
In paragraph [0029], line 10, after “developing bearings” insert --- 34 ---.
In paragraph [0035], line 1, change “is provided” to --- are provided ---.
In paragraph [0044], line 4, change “this states” to --- this state ---.
In paragraph [0044], line 10, after “process cartridge” insert --- 1 ---.
In paragraph [0057], line 10, change “in a cases” to --- in a case ---.
In paragraph [0060], line 1, after “tension spring” insert --- 50 ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-17 are allowable over the prior art of record because the prior art of record fails to teach or suggest .


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshimura et al disclose an image forming apparatus that has a detachably mounted process cartridge having a developing roller that is movable to contact and be spaced from a photosensitive drum.
Chadani et al disclose a process cartridge detachably mountable to a main assembly of an image forming apparatus that includes a drum unit containing a photosensitive drum movably connected to a developing unit containing a developing roller between a contact position where the roller contacts the drum and a spaced position where the roller is spaced from the drum.
Yokoi et al disclose an image forming apparatus having a developer cartridge rotatable between first and second positions.
Maeshima et al disclose a process cartridge for an image forming apparatus that has a connecting portion connecting a 
Lee et al disclose a development cartridge detachable from a main body of an image forming apparatus that includes a photosensitive unit including a photosensitive drum and a developing unit including a developing roller.  The developing unit is coupled to the photosensitive unit such that the developing unit is movable to a development position where a development nip forms by contact between the developing roller and the photosensitive drum and movable to a release position where the development nip is released.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
April 15, 2021